Argued September 29, 1930.
All of the judges who heard this case are of opinion that the evidence in the court below was sufficient to sustain a finding that the appellant was guilty of disorderly conduct within the provisions of the Act of May 2, 1901, P.L. 132. But the trial judge inadvertently did not enter a distinct and unequivocal judgment that she was guilty. Instead, he dismissed the *Page 354 
appeal and sustained the decision of the magistrate. This was not sufficient: Com. v. Congdon, 74 Pa. Super. 286. The trial in the quarter sessions was de novo and the judge should have found the defendant guilty or not guilty; and if guilty should have imposed such sentence as he deemed proper within the limitation of the statute: Com. v. Benson, 94 Pa. Super. 10,14.
The judgment is reversed and the record is remitted to the court below with directions to reinstate the appeal and enter such finding and judgment as the law and evidence require.